Citation Nr: 0619653	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  05-25 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to the service connected 
nephrolithiasis.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for convalescence after the removal of the left 
urethral stent in April 2003.

3.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to an increased initial evaluation for 
nephrolithiasis, currently rated as 20 percent disabling.

7.  Entitlement to an effective date prior to May 1, 2003 for 
the 20 percent evaluation for nephrolithiasis, status post 
left ureteropelvic junction (UPJ) balloon dilation and left 
urethral stent placement. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from January 1987 until May 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from Rating Decisions dated in August 
2003 and April 2004 from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.


The issues of service connection for PTSD, hypothyroidism, 
and GERD and the issues for an increased evaluation for 
nephrolithiasis and an earlier effective date for 
nephrolithiasis are being remanded and are addressed in the 
REMAND portion of the decision below.

In the current action, the Board grants service connection 
for depression, secondary to the service-connected 
nephrolithiasis.  Because of this action, and because other 
evidence suggests that the veteran may be unemployable 
because of the now-service-connected disorders, a claim of a 
total disability rating based on individual unemployability 
is raised, and is therefore REFERRED to the RO/AMC for 
appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability.).  



FINDINGS OF FACT

1.  Depression is causally or etiologically related to the 
veteran's service connected nephrolithiasis.

2.  A temporary total rating for convalescence after the 
removal of the left urethral stent was granted by a rating 
decision in April 2004.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for depression have been met.  38 U.S.C.A. § 1101, 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.310, 3.159, 3.303, 3.304 (2005).

2.  The criteria for an additional temporary total rating 
evaluation for convalescence have not been met.  8 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in February 2003, June 2004, August 2005, and 
March 2006.  

The February 2003 letter advised the veteran of what the 
evidence needs to show to substantiate his claims for service 
connection for PTSD, panic attacks, anxiety disorder, 
depression, gastroesophageal reflux disease, and 
hypothyroidism.  This letter requested information regarding 
the persons and companies who may have relevant information.  
The February 2003 letter indicated VA had obtained service 
medical records and requested treatment records from several 
private and VA providers.  VA informed the veteran it would 
make reasonable efforts to obtain evidence such as medical 
records, employment records and Federal agency records.  
Medical authorization forms were enclosed so VA could assist 
in obtaining other private medical records.  


A letter dated in June 2004 advised the veteran of what the 
evidence needed to show for his claims for service connection 
for depression secondary to nephrolithiasis and chronic 
fatigue syndrome and his claim for an increased evaluation 
for nephrolithiasis.  The letter advised the veteran that VA 
needed evidence demonstrating the depression and chronic 
fatigue syndrome existed from military service to the present 
time.  The veteran was provided with examples of evidence 
including medical records, lay statements, records or 
statements from service personnel, employment records, 
pharmacy records and insurance reports.  The June 2004 letter 
advised the veteran of the evidence already associated with 
the claims file and the evidence VA had requested.  
Additionally, the veteran was reminded of VA's duty to obtain 
Federal records.  

The August 2005 letter informed the veteran of the status of 
the claims for service connection for depression, PTSD, 
hypothyroidism, and GERD.  This letter provided the elements 
of service connection and examples of evidence which could 
substantiate the claims.  The August 2005 letter reminded the 
veteran of the evidence in the claims file and the evidence 
VA was responsible for obtaining.  This letter requested any 
additional evidence the veteran had which may substantiate 
his claims.   Finally, the March 2006 letter advised the 
veteran of how the RO assigns disability ratings and 
effective dates pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records and a lay statement are associated with the 
claims file.  In addition, the veteran has been afforded a VA 
examination in connection with his claims and provided 
testimony at a Board hearing.  However, the Board notes the 
veteran's Social Security Disability file is not associated 
with the claims file.  As such, several of the veteran's 
claims are being remanded until these records are obtained.  
Although the Social Security records may have records which 
are relevant to the veteran's claim for service connection 
for depression, the Board finds the evidence associated with 
the claims file is sufficient to grant the claim and 
therefore finds that a deficiency in VA's duty to assist, if 
any, does not inure to the veteran's prejudice.  Regarding 
the claim for a temporary total disability rating for 
convalescence after an April 2003 stent removal, the Board 
finds all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
claim is ready for appellate review.  


Service Connection for Depression

The veteran contends that he has a depressive disorder that 
is caused by the service-connected nephrolithiasis.  Having 
carefully considered the veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as a depression, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).


The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Consideration of the provisions of law pertaining to 
secondary service connection are here relevant.  As noted 
above, the veteran has a current diagnosis of depression and 
anxiety.  The record also reflects the veteran is in receipt 
of service connection for nephrolithiasis.  Thus, the 
remaining question is whether there is a nexus between the 
current depression and the service connected nephrolithiasis.  

VA outpatient treatment records provide the necessary nexus.  
For example, an April 2002 VA outpatient treatment record 
concluded with a diagnosis of mood disorder due to physical 
condition.  VA records in 2005 further illuminate the 
relationship between the veteran's physical condition and 
depression.  A January 2005 VA outpatient treatment record 
concludes with a diagnosis of mood disorder secondary to 
medical condition and PTSD with anxiety and possible impulse 
control disorder.  During this visit, the veteran related his 
pain, discomfort, fatigue and inability to focus to his 
kidney stones.  The veteran stated he had a difficult time 
being consistent with anything, especially involving physical 
activities.  The veteran declared his disease "ruined his 
life" and made him unable to hold a job.  He reported 
frustration and resentment on taking his irritability out on 
his family.  

In the assessment the physician observed that the veteran's 
physical problems and associated chronic pain, weakness, 
tiredness, and difficulty with focus and concentration have 
affected his ability to maintain effective social 
adaptability and an industrial capability.  The physician 
observed that the veteran was essentially unemployable.  The 
physician opined the depression and irritability are effects 
of the physical problems and how they affected the veteran's 
life and his family's life.  

A March 2005 VA treatment record also concluded with a 
diagnosis of mood disorder secondary to medical condition.  A 
December 2005 VA outpatient treatment record continued the 
diagnosis of mood disorder due to general medical conditions, 
specifically citing the veteran's chronic pain in his 
abdomen.  The assessment indicated the veteran had a number 
of issues related to his physical condition and how it limits 
his life and affects his relationships and his ability to 
work, focus and concentrate.  The physician opined the 
chronic pain in the veteran's abdomen was the chief reason 
for the mood disorder.  

Most recently, a March 2006 VA outpatient treatment record 
attributed the veteran's depression to the veteran's pain.  
The physician opined the depressive symptoms have a direct 
relationship to his chronic pain and placed limitations on 
his social life, his physical and emotional functioning and 
his ability to provide for his family financially.  The 
physician stated he believed the veteran's chronic pain has 
"knocked him down as a human being."  The diagnosis was 
mood disorder due to general medical condition with 
depression.  The physician indicated there were also PTSD 
symptoms, but the physician opined the primary diagnosis was 
related to the veteran's emotional state related to his 
physical condition.  

While the December 2005 and March 2006 cite chronic pain, 
apart from the evidence reviewed above, no cause for the pain 
has been ascertained.  There can be no doubt that further 
inquiry could be undertaken with a view towards development 
of the claim. However, under the "benefit-of- the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 
52, 59 (1993).  

The point of relative evidentiary balance has been reached in 
this matter, and service connection for depression secondary 
to the service-connected nephrolithiasis is therefore 
granted.  



Temporary Total Disability Rating for Convalescence

The veteran seeks a temporary total evaluation for the 
removal of his stent in 2003.  The evidence of record 
indicates the veteran was granted a temporary total 
evaluation for convalescence in an April 2004 rating 
decision.  This decision granted a 100 percent evaluation 
effective March 10, 2003 continuing through May 1, 2003. 

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of twenty-one days. See 38 C.F.R. § 4.29. 
Notwithstanding that hospital admission was for a disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of twenty-one 
days, the increase to a total rating will be granted from the 
first day of such treatment. See 38 C.F.R. § 4.29(b).

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds or 
continued use of a wheelchair, or (3) immobilization by cast, 
without surgery, of one major joint or more. See 38 C.F.R. § 
4.30.  The total rating will be made effective from the date 
of hospital admission or outpatient treatment and continued 
for a period of one, two, or three months from the first day 
of the month following such hospital discharge or outpatient 
release.  Id.  The termination of these total ratings will 
not be subject to 38 C.F.R. § 3.105(e).  Id.  Such total 
ratings will be followed by appropriate schedular 
evaluations.  Id.  

Evidence of record reflects the veteran had a left 
ureteropelvic junction balloon dilation and left ureteral 
stent on March 12, 2003.  The veteran was seen in the 
hospital on March 10, 2003 for preoperative screening.  The 
veteran was discharged from the hospital after stent 
placement on March 13, 2003 with instructions to avoid heavy 
lifting and specifically to not lift more than 5 pounds for 7 
days.  There were no diet restrictions and Vicodin was 
prescribed for pain.  The veteran requested a refill of pain 
medication later in March 2003.  The stent was removed on 
April 10, 2003.  The record reflects the patient was 
discharged the same day with no restrictions in diet or 
activity.  A May 2003 VA progress note after the removal of 
the stent indicated no pain since the procedure.  
Subsequently, the veteran was not seen or treated for 
nephrolithiasis until the VA examination in March 2004.

During the Board hearing in March 2006, the veteran testified 
concerning the prior stent placements and removals in 1998.  
As such, this testimony is not probative on the temporary 
total evaluation for the 2003 stent placement.    

Given the removal of the stent in April 2003, the limited 
discharge instructions, and the lack of pain and treatment 
after the removal of the stent, the Board finds the evidence 
of record does not support more than a one month total 
evaluation after the date of the stent removal.  As noted 
above, the record reflects the veteran has already received a 
temporary total evaluation for this period.  Therefore, an 
additional assignment of a temporary total evaluation for 
convalescence after the removal of the stent is not 
warranted.  Thus, the Board finds the previously assigned 
temporary total evaluation from March 10, 2003 until May 1, 
2003 incorporates the convalescence for both the placement 
and the removal of the stent and the appeal will be denied.


ORDER

Service connection for depression secondary to the service-
connected nephrolithiasis is granted.

Entitlement to temporary total rating evaluation for 
convalescence is denied.




REMAND

A preliminary review of the record discloses that further 
development is necessary.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.

The veteran recently submitted a Notice of Award from the 
Social Security Administration in connection with his claim.  
The actual Social Security disability file is not associated 
with the veteran's claims file.  VA's duty to assist extends 
to obtaining records from the Social Security Administration. 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file. If after attempting to obtain the 
RO/AMC is unable to secure same, the 
facility should provide a negative 
response if records are not available and 
under the VCAA, the RO/AMC must document 
whether further efforts to obtain these 
records would be futile.

When the development requested has been completed, the claims 
for service connection for PTSD, hypothyroidism, and GERD and 
the claim for an increased evaluation for nephrolithiasis and 
claim for entitlement to an earlier effective date for 
nephrolithiasis should again be reviewed by the RO on the 
basis of the additional evidence.  As noted, the RO/AMC 
should also consider the veteran's potential entitlement to a 
total disability rating based upon individual 
unemployability.  Roberson, supra.  If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


